People v Davis (2020 NY Slip Op 06683)





People v Davis


2020 NY Slip Op 06683


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND CURRAN, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (93/14) KA 10-01029.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDEVON L. DAVIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.